PER CURIAM
Husband appeals a judgment of dissolution, asserting that the division of property, spousal support and attorney fees are inequitable. The parties were married for 20 years. Husband, a high school teacher, is 43. Wife, 40, is a college graduate, has an elementary teaching certificate and was employed as a teacher when the parties married. She has not worked outside the home since 1967. Wife received custody of the two children, ages 15 and 16. Husband was ordered to pay child support of $200 per month per child, spousal support of $400 per month for 3 years and $250 per month for 7 additional years and $1,000 for wife’s attorney fees and costs. Wife also received the “long half’ of the marital assets.
We modify the judgment to delete the requirement that husband pay and hold wife harmless from the second mortgage to First Interstate Bank on the residential real property in Lake Oswego and to provide, in addition to the requirement that wife pay and hold husband harmless from the first mortgage thereon, that wife pay and hold husband harmless from that second mortgage. Affirmed as modified. No costs to either party.